21-10561-mew   Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17   Exhibit B:
               Stalking Horse Purchase Agreement Pg 1 of 22



                                Exhibit B

                    Stalking Horse Purchase Agreement
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                     Stalking Horse Purchase Agreement Pg 2 of 22
                                                                                     Filing Version


                          STOCK SALE AND SETTLEMENT AGREEMENT

        This STOCK SALE AND SETTLEMENT AGREEMENT (this “Agreement”) is made as
of March [●], 2021 (the “Effective Date”), among Greensill Capital Inc., a Delaware corporation
(“Greensill US”), as seller, Finacity Corporation, a Delaware corporation (the “Company”), and
Adrian Katz, Dana Katz, and the Katz Family Trust, as purchasers (each, a “Katz Party” and
collectively, the “Katz Parties”). Greensill US, the Company, and the Katz Parties are each
sometimes referred to in this Agreement as a “Party,” and collectively as the “Parties.”

                                            RECITALS

       WHEREAS, pursuant to a comprehensive restructuring, on March 8, 2021, Greensill
Capital (UK) Limited, a company incorporated under the laws of England and the sole
stockholder of Greensill US (“Greensill UK”), was placed in an administrative proceeding under
the laws of England and Wales (the “UK Proceeding”); on March 8, 2021, Greensill Capital Pty
Limited, an Australian proprietary limited company, the ultimate parent of Greensill US
(“Greensill Australia”), was placed in an administrative proceeding under the laws of New South
Wales (the “Australian Proceeding”); and on March 25, 2021, Greensill US commenced a
voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
with the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) which is being administered under case number 21-1056-MEW (the “US Proceeding”
and together with the UK Proceeding and Australian Proceeding, the “Proceedings”);

        WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of June 10,
2019 (as modified by that certain letter agreement, dated December 20, 2019, among Greensill
US and the Katz Sellers, the “2019 SPA”), by and among Greensill US, the Company, the Katz
Parties and the other sellers party thereto, and Farkouh Furman & Faccio LLP as the seller
representative, the Katz Parties and such other sellers sold all of their equity interests in the
Company, consisting of common and preferred shares, to Greensill US for upfront and deferred
cash consideration;

       WHEREAS, the continuing obligations of Greensill US to the Katz Parties under the
2019 SPA are guaranteed by (i) Greensill Australia, pursuant to a guarantee dated June 10, 2019
(the “SPA Guarantee”) and (ii) the Company pursuant to a guarantee dated June 10, 2019 (the
“Company Guarantee”);

       WHEREAS, the continuing obligations of the Company to Adrian Katz under the
employment agreement dated June 10, 2019 (as amended by that certain Amended and Restated
Employment Agreement, dated December 11, 2019, the “Katz Employment Agreement”) are
guaranteed by Greensill Australia, pursuant to a guarantee dated June 10, 2019 (the
“Employment Guarantee”, and together with the SPA Guarantee and the Company Guarantee,
the “Guarantees”);

        WHEREAS, the Katz Parties desire to purchase from Greensill US, and Greensill US
desires to sell to the Katz Parties, all of the issued and outstanding capital stock of the Company
(the “Equity Interests”), upon the terms and subject to the conditions contained in this
Agreement;
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                  Exhibit B:
                     Stalking Horse Purchase Agreement Pg 3 of 22



         WHEREAS, concurrently with the execution and delivery of this Agreement, and as a
condition and inducement to the Parties’ willingness to enter into the transactions contemplated
by this Agreement (the “Transaction”), Greensill UK, with the consent of the administrator in
respect of the UK Proceeding, the Company and Neely Funding LLC, a Delaware limited
liability company and wholly owned subsidiary of the Company (“Neely”), are entering into that
certain amendment, dated March [ ], 2021 (the “Loan Amendment”), to that certain Call
Account Loan Agreement, dated November 29, 2020, among Greensill UK, as lender, the
Company and Neely, as successor to the Company by way of novation, as borrower (as so
amended, the “Loan Agreement”), and pursuant to the Loan Amendment, the Company will pay
off and terminate the Loan Agreement;

        WHEREAS, this Agreement and the terms and conditions contained herein with respect
to the Transaction will serve as the initial bid for the purchase and sale of the Equity Interests,
pursuant to the bidding and auction procedures (the “Bidding Procedures”) as approved by the
Bidding Procedures Order (as defined below);

       WHEREAS, the execution and delivery of this Agreement and Greensill US’s ability to
consummate the Transaction are subject to entry of the Sale Order (as defined below) approving
the Transaction under, inter alia, sections 105 and 363 of the Bankruptcy Code; and

        WHEREAS, the Parties desire to consummate the proposed transactions as promptly as
practicable after the Bankruptcy Court enters the Sale Order.

        NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements contained in this Agreement, and other good and valid consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows:

                                           ARTICLE I.

             SALE AND PURCHASE OF THE EQUITY INTERESTS; CLOSING

        Section 1.1     Sale and Purchase of the Equity Interests. On the terms and subject to the
conditions contained in this Agreement, at the Closing, Greensill US shall sell to the Katz Parties
on a pro rata basis (specified in respect of each Katz Party under “Pro Rata Portion” on Exhibit A
hereto), and the Katz Parties shall purchase on a pro rata basis from Greensill US, all of the
outstanding Equity Interests, free and clear of all liens, claims, interests, and encumbrances, in
exchange for (a) the release by the Katz Parties of Greensill US, Greensill Australia and the
Company from their obligations with respect to the Katz Parties under the 2019 SPA and the
Guarantees, and (b) a cash amount equal to $3,000,000 (the “Cash Component”) (the foregoing
(a) and (b), collectively, the “Purchase Consideration”).

        Section 1.2     Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place virtually through electronic transfer on the date that
is two business days after the date on which each of the conditions set forth in ARTICLE VI has
been satisfied or, if permitted, waived (other than any conditions that by their nature can only be
satisfied on the Closing Date (as defined below), but subject to the satisfaction of such conditions
on the Closing Date or waiver), or at such other place and at such other time as Greensill US and


                                                 2
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                  Exhibit B:
                     Stalking Horse Purchase Agreement Pg 4 of 22



the Katz Parties may agree. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.”

        Section 1.3   Payment by the Company. At the Closing, the Katz Parties shall pay or
cause to be paid the Cash Component of the Purchase Consideration by wire transfer of
immediately available funds to the account Greensill US designates in writing to the Company at
least two business days prior to the Closing Date.

        Section 1.4     Deliveries by Greensill US. At or prior to the Closing, Greensill US shall
deliver, or cause to be delivered each of the following:

               (a)     To the Katz Parties, all stock certificates evidencing the Equity Interests,
each endorsed in blank by Greensill US or accompanied by a stock power or other instrument of
transfer executed in blank by Greensill US or affidavits of loss in customary form, duly executed
by Greensill US;

               (b)     To the Katz Parties and the Company, a copy of the resolutions approved
by the board of directors of Greensill US (or a sub-committee thereof) authorizing the execution,
delivery, and performance by Greensill US of this Agreement and the consummation by
Greensill US of the Transaction;

               (c)      the written resignation, effective as of the Closing, of each member of the
board of directors of the Company, except for Adrian Katz;

            (d)     To the Company, the Loan Amendment, executed by Greensill UK, the
Company and Neely; and

             (e)     such other documents, certificates, or instruments as the Katz Parties or
the Company may reasonably request in order to effectuate the transactions contemplated by this
Agreement and to vest in the Katz Parties good and valid title to all of the Equity Interests.

        Section 1.5     Deliveries by Katz Parties. At or prior to the Closing, the Katz Parties
shall deliver, or cause to be delivered, to Greensill US each of the following:

               (a)     the Cash Component in accordance with Section 1.3;

               (b)     an agreement evidencing the valid termination of the Employment
Guarantee, effective as of the Closing, duly executed by Adrian Katz and in form and substance
reasonably acceptable to Greensill US; and

                (c)    such other documents, certificates, or instruments as Greensill US may
reasonably request in order to effectuate the transactions contemplated by this Agreement and to
transfer to the Katz Parties good and valid title to all of the Equity Interests.




                                                  3
 21-10561-mew         Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                   Exhibit B:
                      Stalking Horse Purchase Agreement Pg 5 of 22



                                            ARTICLE II.

               REPRESENTATIONS AND WARRANTIES OF GREENSILL US

        Greensill US represents and warrants to the Katz Parties and the Company as of the
Effective Date and as of the Closing Date (as though made on the Closing Date) as follows:

        Section 2.1     Organization and Authorization. Greensill US is validly existing and in
good standing under the laws of Delaware. Greensill US has all requisite corporate power and
authority to execute, deliver, and perform this Agreement and to consummate the transactions
contemplated by this Agreement. The execution, delivery, and performance by Greensill US of
this Agreement and the consummation by Greensill US of the transactions contemplated by this
Agreement have been validly authorized by all necessary action by Greensill US, the holders of
its equity interests and all necessary actions under the Proceedings. Greensill US has validly
executed and delivered this Agreement. Assuming the valid authorization, execution and
delivery of this Agreement by the other Parties, this Agreement constitutes a legal, valid, and
binding obligation of Greensill US, enforceable against Greensill US in accordance with its
terms.

        Section 2.2       Ownership of Equity Interests. Greensill US owns, beneficially and of
record, and has good and valid title to all of the Equity Interests, which are comprised solely of
(i) 384,330 shares of common stock, par value $0.001 (“Common Stock”), (ii) 1,086,289 shares
of Series 1-B preferred stock, par value $0.001 (“Series 1-B Stock”), and (iii) 153,847 shares of
Series 1-C preferred stock, par value $0.001 (“Series 1-C Stock”), free and clear of all liens,
claims, interests, and encumbrances (other than such liens, claims, interests, or encumbrances
arising under any postpetition “debtor in possession” financing for Greensill US approved by the
Bankruptcy Court (the “DIP Liens”), which shall be satisfied at the Closing by Greensill US
using the proceeds of the Cash Component). Except for this Agreement, there are no outstanding
options, warrants, rights, calls, convertible securities, or other agreements obligating Greensill
US to transfer or sell any equity interest of the Company, including the Equity Interests. There
are no voting trusts, stockholder agreements, proxies, or other contracts or understandings in
effect to which Greensill US is a party with respect to the voting or transfer of any of the Equity
Interests. Upon delivery to the Katz Parties at the Closing of the stock certificate(s) representing
the Equity Interests, endorsed by Greensill US or accompanied by a stock power or other
instrument of transfer executed by Greensill US, and upon the Katz Parties’ release of their
claims against Greensill US and its affiliates pursuant hereto, the Katz Parties will acquire good
and valid title to all of the Equity Interests, free and clear of all liens, claims, interests, and
encumbrances (other than restrictions on transfer imposed under applicable securities laws).

        Section 2.3      Required Consents; No Conflicts. Subject to approval of the Bankruptcy
Court, the execution, delivery, and performance by Greensill US of this Agreement and the
consummation by Greensill US of the transactions contemplated by this Agreement do not and
will not (a) require any consent authorization, or approval of, or a filing, notification, or
registration (each, a “Consent”) with, any individual, corporation, limited liability company,
partnership, joint venture, trust, governmental authority, or other legal entity (each, a “Person”),
or (b) violate, conflict with, result in a breach, cancellation, or termination of, constitute a default
under, result in the creation of any lien or encumbrance on any of the Equity Interests, or result

                                                   4
 21-10561-mew         Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                      Stalking Horse Purchase Agreement Pg 6 of 22



in a circumstance that, with or without notice or lapse of time or both, would constitute any of
the foregoing under (i) any law or order applicable to or binding on Greensill US or any of
Greensill US’s properties or assets, including the Equity Interests, (ii) any material agreement to
which Greensill US is a party or by which Greensill US or any of Greensill US’s properties or
assets, including the Equity Interests, is bound, or (iii) any of the organizational or other
governing documents of Greensill US, in each case, as amended.

        Section 2.4    No Adverse Proceedings. There is no action, suit, arbitration, proceeding,
audit, hearing, examination, investigation, or other litigation (whether civil, criminal,
administrative or investigative) pending or, to Greensill US’s knowledge after reasonable
inquiry, threatened by or against Greensill US or any of its affiliates with respect to this
Agreement or the transactions contemplated by this Agreement or that, if determined adversely
to Greensill US, would prevent or delay the consummation by Greensill US of the transactions
contemplated by this Agreement.

                                           ARTICLE III.

               REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company represents and warrants to the Katz Parties as of the Effective Date and as
of the Closing Date (as though made on the Closing Date) as follows:

       Section 3.1     Organization and Authorization.

                (a)     The Company is validly existing and in good standing under the laws of
Delaware. The Company has all requisite corporate power and authority to execute, deliver, and
perform this Agreement and to consummate the transactions contemplated by this Agreement.
The execution, delivery, and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated by this Agreement have been
validly authorized by all necessary action by the Company and, if applicable, the holders of its
equity interests. The Company has validly executed and delivered this Agreement. Assuming the
valid authorization, execution and delivery of this Agreement by the other Parties, this
Agreement constitutes a legal, valid, and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability (the “Enforceability Limitations”).

         Section 3.2    Capitalization. The authorized capital stock of the Company consists of:
(i) 2,700,000 shares of Common Stock, of which 384,330 shares are issued and outstanding, (ii)
1,277,999 shares of Series 1-B Stock, of which 1,086,289 shares are issued and outstanding and
(iii) 153,847 shares of Series 1-C Stock, of which 153,847 shares are issued and outstanding. The
Equity Interests constitute all of the issued and outstanding equity interests of the Company.
Greensill US owns all of the Equity Interests of the Company. The Equity Interests (A) have
been duly authorized, (B) are validly issued, fully-paid, and non-assessable, and (C) were not
issued in violation of any preemptive right, subscription right, right of first refusal, or applicable
law.



                                                  5
 21-10561-mew         Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                  Exhibit B:
                      Stalking Horse Purchase Agreement Pg 7 of 22



        Section 3.3    Required Consents; No Conflicts. The execution, delivery, and
performance by the Company of this Agreement and the consummation by the Company of the
transactions contemplated by this Agreement do not and will not (a) require any Consent of, or
with, any Person, other than those that have been obtained, taken or made, with the exception of
the Consents set forth on Schedule 3.3 hereto, or (b) violate, conflict with, result in a breach,
cancellation, or termination of, constitute a default under, or result in a circumstance that, with or
without notice or lapse of time or both, would constitute any of the foregoing under (i) any law
or order applicable to or binding on the Company or any of the Company’s properties or assets,
(ii) any material agreement to which the Company is a party or by which Greensill US or any of
the Company’s properties or assets is bound, or (iii) any of the organizational or other governing
documents of the Company, in each case, as amended.

        Section 3.4    No Adverse Proceedings. There is no action, suit, arbitration, proceeding,
audit, hearing, examination, investigation, or other litigation (whether civil, criminal,
administrative or investigative) pending or, to the Company’s knowledge, threatened by or
against the Company or any of its affiliates with respect to this Agreement or the transactions
contemplated by this Agreement or that, if determined adversely to the Company, would prevent
or delay the consummation by the Company of the transactions contemplated by this Agreement.

       Section 3.5     Brokers. No broker, finder, or investment bank is entitled to any
brokerage, finder’s, or similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of the
Company.

                                           ARTICLE IV.

            REPRESENTATIONS AND WARRANTIES OF THE KATZ PARTIES

        Each Katz Party represents and warrants, solely with respect to itself, himself or herself,
as the case may be, and not on a joint basis with any other the Katz Party, to Greensill US and
the Company as of the Effective Date and as of the Closing Date (as though made on the Closing
Date) as follows:

        Section 4.1      Organization; Authorization of each Katz Party. Such Katz Party, if such
Katz Party is not an individual, is validly existing and in good standing under the laws of its
jurisdiction of organization. Such Katz Party, if such Katz Party is an individual, has the requisite
capacity or, if such Katz Party is not an individual, has all requisite trust, corporate, limited
partnership, limited liability company, or other legal entity, as applicable, power and authority to
execute, deliver, and perform this Agreement and to consummate the transactions contemplated
by this Agreement. The execution, delivery, and performance by such Katz Party of this
Agreement and the consummation by such Katz Party of the transactions contemplated by this
Agreement have been validly authorized by all necessary action by such Katz Party, and, if
applicable, the holders of its equity interests. Such Katz Party has validly executed and delivered
this Agreement. Assuming the valid authorization, execution, and delivery of this Agreement by
the other parties to this Agreement, this Agreement constitutes, legal, valid, and binding
obligations of such Katz Party, enforceable against such Katz Party in accordance with its terms,
subject to the Enforceability Limitations.

                                                  6
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                     Stalking Horse Purchase Agreement Pg 8 of 22



         Section 4.2     Required Consents; No Conflicts. The execution, delivery, and
performance by such Katz Party of this Agreement and the consummation by such Katz Party of
the transactions contemplated by this Agreement do not and will not (a) require any Consent of,
or with, any Person, other than those that have been obtained, taken or made, or (b) violate,
conflict with, result in a breach, cancellation, or termination of, constitute a default under, or
result in a circumstance that, with or without notice or lapse of time or both, would constitute
any of the foregoing under (i) any law or order applicable to or binding on such Katz Party
Greensill US or any of such Katz Party’s properties or assets, (ii) any material agreement to
which such Katz Party is a party or by which such Katz Party or any of such Katz Party’s
properties or assets, is bound, or (iii) if such Katz Party is not an individual, any of the
organizational or other governing documents of such Katz Party, in each case, as amended.

        Section 4.3    No Adverse Proceedings. There is no action, suit, arbitration, proceeding,
audit, hearing, examination, investigation, or other litigation (whether civil, criminal,
administrative or investigative) pending or, to such Katz Party’s knowledge, threatened by or
against such Katz Party or any of its affiliates with respect to this Agreement or the transactions
contemplated by this Agreement or that, if determined adversely to such Katz Party, would
prevent or delay the consummation by such Katz Party of the transactions contemplated by this
Agreement.

        Section 4.4    Securities Law Matters. Such Katz Party is acquiring the Equity Interests
solely for the purpose of investment and not with a view to, or for sale in connection with, any
distribution of the Equity Interests in violation of applicable securities laws. Such Katz Party is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933.

        Section 4.5    Brokers. No broker, finder, or investment bank is entitled to any
brokerage, finder’s, or other fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of such Katz Party.

                                           ARTICLE V.

                              COVENANTS AND AGREEMENTS

        Section 5.1     Conduct of the Business Pending the Closing. From the Effective Date
until the Closing Date, the Company shall, and shall cause its subsidiaries to, operate the
Company’s business in all material respects in the ordinary course of business consistent with
past practice. Consistent with the foregoing, the Company shall, and shall cause its subsidiaries
to, use reasonable best efforts to keep and maintain its assets in good operating condition and
repair and use its reasonable best efforts consistent with good business practice to maintain the
business organization of the Company and its subsidiaries intact and to preserve the goodwill of
the suppliers, contractors, licensors, employees, customers, distributors, and others having
business relations with the Company or any of its subsidiaries.

        Section 5.2    Termination of Related Party Contracts. Prior to the Closing, Greensill
US, the Company and the Company’s subsidiaries shall take (or cause their respective affiliates
to take) such actions as are necessary to terminate, effective as of the Closing, all contracts,


                                                 7
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                  Exhibit B:
                     Stalking Horse Purchase Agreement Pg 9 of 22



services, and other inter-company arrangements, whether written or oral, between or among the
Company or the Company’s subsidiaries (other than the Company and its subsidiaries), on one
hand, and Greensill US or any affiliate of Greensill US on the other hand, from and after the
Closing, no further rights or liabilities of any party shall continue under such terminated
contracts, services, or arrangements.

        Section 5.3   Resignations. On or prior to the Closing Date, Greensill US shall cause
each member of the board of directors of the Company, except for Adrian Katz, to tender his or
her resignation from such position effective as of the Closing.

         Section 5.4    Future Assistance. If after the Closing any Party is contesting or
defending against any action, suit, arbitration, proceeding, audit, hearing, examination,
investigation, or other litigation (whether civil, criminal, administrative or investigative),
hearing, investigation, claim, or demand relating to (i) any transaction contemplated by this
Agreement or the Loan Agreement or (ii) any fact, situation, condition, event, action, failure to
act, or transaction occurring prior to the Closing Date involving the Company or the Company’s
business, each other Party shall (A) fully cooperate with the contesting or defending party and its
counsel in, and assist the contesting or defending party and its counsel with, the contest or
defense, (B) make available such other Party’s personnel (including for purposes of fact finding,
consultation, interviews, depositions, and, if required, as witnesses), and (C) provide such
information, testimony, and access to its books and records, in each case as shall be reasonably
requested in connection with the contest or defense, all at the sole cost and expense (not
including employee compensation and benefits costs) of the contesting or defending Party;
provided, however, that the foregoing shall not apply to any matter involving a dispute between
the Parties.

          Section 5.5    Confidentiality. Following the Closing, Greensill US shall, and shall cause
its affiliates to, keep confidential all information relating to the Company, the Company’s
subsidiaries and the Company’s business (the “Confidential Information”), except to the extent
such Confidential Information (i) is or becomes generally available to the public other than as a
result of a disclosure by Greensill US in violation of this Agreement, (ii) is disclosed to Greensill
US after the Closing Date on a non-confidential basis from a third party other than any Katz
Party, the Company or any subsidiary of the Company, provided that such third party is not
known to Greensill US to be bound by a confidentially agreement with or other obligation of
confidentiality or secrecy to any Katz Party, the Company, or any subsidiary of the Company
with respect to such Confidential Information, or (iii) is required to be disclosed by applicable
law, in which case of this sub-clause (iii) Greensill US shall, to the extent reasonably practicable
and not prohibited by law, (A) provide the Katz Parties with prompt written notice of such
requirement so that the Katz Parties may seek an appropriate protective order or other remedy or
waive compliance, in whole or in part, with this Section 5.5, (B) cooperate with the Katz Parties,
at the Katz Parties’ expense, to obtain such protective order or other remedy, (C) disclose only
the portion of that Confidential Information Greensill US is advised in writing by its counsel is
legally required to be disclosed, (D) before making any disclosure, provide the Katz Parties with
the text of the proposed disclosure and consider in good faith the Katz Parties’ suggestions
concerning the scope and content of the Confidential Information to be disclosed, and (E) use its
reasonable best efforts to preserve the confidentiality of all Confidential Information so


                                                 8
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                     Stalking Horse Purchase Agreement Pg 10 of 22



disclosed. Greensill US may disclose the contents of this Agreement and may file an unredacted
copy of this Agreement in the US Proceeding.

       Section 5.6     Releases.

                (a)      Effective upon the occurrence of the Closing, each Katz Party and the
Company, for itself and its successors and assigns, and, to the maximum extent permitted by law,
their controlled affiliates and subsidiaries (collectively, “Katz and Company Releasors”), each
fully, forever and irrevocably releases, discharges and acquits Greensill US and its Related
Parties (as defined below) (collectively, the “Katz and Company Releasees”) of and from any
and all claims, rights, demands, disputes, obligations, liabilities, indebtedness, breaches of
contract, remedies or causes of action arising from or out of, are connected with, or relate to any
of the Company or its affiliates, in each case that the Katz and Company Releasors have, may
have, or claim to have as of the Closing, of whatever nature, character, or description, whether in
contract, in law, in equity or otherwise, whether known or unknown, asserted or unasserted,
fixed, liquidated or contingent, anticipated or unanticipated, direct or indirect, including without
limitation, any and all claims of the Katz Parties in respect of the Earn-out Payments (as defined
in the 2019 SPA) and any and all claims under the Guarantees, including without limitation any
claim for payment of the Earn-out Payments and Contingent Compensation Payments (as defined
in the Katz Employment Agreement) (each a “Katz and Company Released Claim”). For the
avoidance of doubt, following the occurrence of the Closing, the Katz and Company Releasors
shall be forever barred from asserting or collecting on any claim against any Katz and Company
Releasees in connection with the Proceedings or in any other context. “Related Parties” means,
with respect to any Person, such Person’s predecessors, successors, assigns, and present and
former affiliates (whether by operation of law or otherwise) and subsidiaries, and each of their
respective managed accounts or funds or investment vehicles, and each of their respective
current and former equity holders, officers, directors, managers principals, shareholders,
members, partners, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, in each case acting in such capacity; for the avoidance of doubt
Greensill Australia is a Related Party with respect to Greensill US.

                 (b)     Effective upon the occurrence of the Closing, Greensill US, for itself, and
its successors and assigns and, to the maximum extent permitted by law, their controlled
affiliates and subsidiaries (collectively, the “Greensill US Releasors”), each fully, forever and
irrevocably release, discharge and acquit the Company, the Katz Parties and their respective
Related Parties (collectively, the “Greensill US Releasees”) of and from any and all claims,
rights, demands, disputes, obligations, liabilities, indebtedness, breaches of contract, remedies or
causes of action arising from or out of, are connected with, or relate to any of Greensill US or its
affiliates, in each case that the Greensill US Releasors have, may have, or claim to have as of the
Closing, of whatever nature, character, or description, whether in contract, in law, in equity or
otherwise, whether known or unknown, asserted or unasserted, fixed, liquidated or contingent,
anticipated or unanticipated, direct or indirect, including without limitation, any and all claims
under the 2019 SPA (each, a “Greensill US Released Claim” and together with each Katz and
Company Released Claim, the “Released Claims”).



                                                 9
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                     Stalking Horse Purchase Agreement Pg 11 of 22



               (c)      The Parties acknowledge that the laws of some jurisdictions provide that a
general release does not extend to claims that are not known or suspected to exist at the time an
agreement is executed that, if known, would have materially affected the agreement, and the
Parties do hereby specifically and expressly waive the provisions of any such or similar statutory
or other provision of law that is or may be applicable to this Agreement. The Parties specifically
and expressly waive all protections of California Civil Code Section 1542, to the extent
applicable, which states: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

                (d)     Notwithstanding anything to the contrary in the foregoing, nothing in this
Section 5.6 shall or shall be deemed to (i) release any party or entity from any of their post-
Closing obligations under this Agreement, the Loan Agreement, or any document, instrument, or
agreement executed to implement the transactions hereunder or thereunder, (ii) release any trade
obligations incurred in the ordinary course of the Company’s business, (iii) result in the waiving
or limiting by any officer, director, or employee of the Company of (1) any right to
indemnification by, or expense reimbursement or advance by, the Company or the Company’s
insurance carriers, (2) any rights as beneficiaries of any insurance policies, or (3) any wages,
salaries, compensation, or benefits (other than the Contingent Compensation Payments, to the
extent the Katz and Company Releasees have any liability therefor under the Guarantees), or (iv)
release any Person for any Released Claims that are determined by a final non-appealable
judgment of a court of competent jurisdiction to have constituted actual fraud or willful
misconduct.

                (e)     Except as expressly set forth in this Agreement, each Party hereby
covenants and agrees that it shall refrain from initiating, filing, instituting, maintaining, or
proceeding upon, or encouraging, advising or voluntarily assisting any other Person to initiate,
institute, maintain or proceed upon any of the Released Claims it is releasing pursuant to this
Section 5.6 upon the occurrence of the Closing, except, for the avoidance of doubt, that nothing
in this subparagraph shall prevent a Party from enforcing its rights under this Agreement.

                (f)      The Parties agree that the representations and warranties contained in this
Agreement will not survive the Closing hereunder, and none of the Parties will have any liability
to each other after the Closing for any breach thereof. The Parties agree that the covenants
contained in this Agreement to be performed at or after the Closing will survive the Closing
hereunder until the expiration of the applicable statute of limitations or for such shorter period
explicit specified therein, and each Party will be liable to the other after the Closing for any
breach thereof.

                (g)     The Parties expressly acknowledge and agree that Greensill Australia shall
be a third party beneficiary of this Agreement for the purpose of receiving the benefit of the
releases provided to it by the Katz and Company Releasors pursuant to Section 5.6(a) and shall
be entitled to enforce such releases as if it were a party hereto.



                                                 10
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                  Exhibit B:
                     Stalking Horse Purchase Agreement Pg 12 of 22



        Section 5.7     Alternative Transaction. Greensill US (and its authorized representatives)
shall be permitted to conduct a sale and marketing process for the Equity Interests, including,
without limitation, by (a) seeking, soliciting, offering (by way of providing information), or
proposing (whether publicly or otherwise) an alternative transaction that contemplates the sale of
the Equity Interests to any party other than the Katz Parties (an “Alternative Transaction”) and
(b) retaining such professionals, advisors and other third parties as necessary to coordinate with
potential buyers, evaluate proposals, and conduct (and assist with conducting) diligence related
to the Company; provided that following entry of the Bidding Procedures Order such sale and
marketing process shall be conducted in accordance with the Bidding Procedures Order.

         Section 5.8      Access to Company Records. The Company and the Katz Parties shall use
their best efforts to provide Greensill US (and its designated representatives) and potential
bidders (and their designated representatives) with reasonable access, upon reasonable advance
notice, to the Company’s and its subsidiaries’ books and records, corporate offices, and other
facilities in accordance with the Bidding Procedures Order; provided that any access pursuant to
this Section 5.8 shall be conducted in such a manner as not to interfere unreasonably with the
conduct of the Company’s business and that shall reasonably account for the limitations imposed
by COVID 19; provided that any access pursuant to this Section 5.8 to a competitor of Finacity
will be subject to reasonable and customary safeguards to protect the Company’s commercially
sensitive information; provided further that prior to any access pursuant to this Section 5.8, such
potential bidder (and its designated representatives) shall be subject to confidentiality obligations
that extend to the Company, in form and substance reasonably satisfactory to the Company, with
respect to the access and information to be provided under this Section 5.8. Notwithstanding the
foregoing, this Section 5.8 shall not require the Company to permit any access, or to disclose any
information, that the Company determines in good faith would result in (i) any violation of any
contract (other than any confidentiality or nondisclosure provisions thereof) or law to which the
Company or any of its subsidiaries is a party or is subject or the waiver of any privilege
(including attorney-client privilege) that the Company or any subsidiary of the Company is
entitled to assert in a manner that, in the Company’s good faith judgment (after consultation with
counsel), would reasonably be expected to adversely affect in any material respect the
Company’s or any subsidiary of the Company’s position in any then-pending or threatened
litigation; provided that, in any such case, the Company shall use its reasonable best efforts to
obtain any required Consents and take such other reasonable action (such as the entry into a joint
defense agreement or other arrangement to avoid the waiver of attorney-client privilege) to
permit such access or disclosure, or (ii) if the Company or any of the Company’s subsidiaries, on
the one hand, and such potential bidder or any of its affiliates, on the other hand, are adverse
parties in a litigation, such information being reasonably pertinent thereto.

        Section 5.9    Consents and Approvals. Greensill US and the Katz Parties shall each
use their reasonable best efforts (i) to obtain all consents and approvals, as reasonably requested
by any Party, to more effectively consummate the purchase and sale of the Company, together
with any other necessary consents and approvals to consummate the transactions contemplated
hereby, and (ii) to make, as reasonably requested by any Party, all filings, applications,
statements and reports to all authorities which are required to be made prior to the Closing Date
by or on behalf of any Party or any of their respective affiliates pursuant to any applicable
regulation in connection with this Agreement and the transactions contemplated hereby.


                                                 11
 21-10561-mew         Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                      Stalking Horse Purchase Agreement Pg 13 of 22



       Section 5.10    Stalking Horse Provisions.

        (a)      In the event Greensill US consummates an Alternative Transaction, Greensill US
shall, directly or indirectly, pay the Katz Parties by wire transfer to an account designated by the
Katz Parties an amount equal to $500,000 (the “Break-Up Fee”).

        (b)    Greensill US shall pay, directly or indirectly, the Katz Parties, in accordance with
the Bidding Procedures and by wire transfer to an account designated by Purchaser,
reimbursement of all reasonable and documented attorneys’ fees and other costs and expenses of
the Katz Parties actually incurred in connection with Purchaser’s efforts to negotiate and
consummate the transactions contemplated by this Agreement (including, without limitation, the
fees and expenses of counsel), upon the earliest to occur of the following: (i) the termination of
this Agreement based on Greensill US’s breach hereof and (ii) Greensill US’s consummation of
Alternative Transaction; provided, however, that such reimbursement shall be capped at
$100,000 (the “Expense Reimbursement” and, together with the Break-Up Fee, the “Bid
Protections”). For the avoidance of doubt, Greensill US shall not owe the Expense
Reimbursement if the Katz Parties are the successful bidder.

        (c)    The Bidding Procedures Order shall provide that the Bid Protections (to the extent
due and owing) shall be a first priority administrative expense of Greensill US’s bankruptcy
estate under sections 503(b) and 507(a)(2) of the Bankruptcy Code.

                                           ARTICLE VI.

                                  CONDITIONS TO CLOSING

       Section 6.1   Conditions to Obligations of Greensill US. The obligation of Greensill US
to consummate the Transaction is conditional on the following conditions being satisfied (or
waived by Greensill US) in accordance with this Agreement:

        (a)    the Bankruptcy Court has entered an order authorizing the sale of the Equity
Interests and no stay with respect to such order (including any stay under Rule 6004(h) of the
Federal Rules of Bankruptcy Procedure) shall be in effect as of the Closing Date;

        (b)    each of the representations and warranties to the Katz Parties in this Agreement
being true, accurate and not misleading in all respects as of the date of this Agreement and as of
the Closing, as though made on and as of that date; and

        (c)    the Katz Parties having, as of the Closing, performed and complied in all respects
with all covenants and agreements contained in this Agreement which are required to be performed
or complied by it, on or prior to the Closing.

        Section 6.2    Conditions to Obligations of the Katz Parties. The obligations of the Katz
Parties to consummate the Transactions are conditional on the following conditions being
satisfied (or waived by the Katz Parties) in accordance with this Agreement:

       (a)    the Bankruptcy Court shall have entered an order approving the bidding
procedures and stalking horse provisions contained in Section 5.10 (the “Bidding Procedures

                                                 12
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17               Exhibit B:
                     Stalking Horse Purchase Agreement Pg 14 of 22



Order”) in form and substance satisfactory to the Katz Parties, which order shall have become a
final, non-appealable order;

       (b)     after entry, the Bidding Procedures Order shall not have been altered or modified
in any manner adverse to the Katz Parties, and Greensill US shall have complied in all material
respects with the Bidding Procedures Order;

        (c)     the Bankruptcy Court shall have entered a final non-appealable order, in form and
substance satisfactory to the Katz Parties, approving the Transaction (the “Sale Order”), which
order shall be in form and substance satisfactory to the Katz Parties;

       (d)    no stay with respect to the Sale Order (including any stay under Rule 6004(h) of
the Federal Rules of Bankruptcy Procedure) shall be in effect as of the Closing Date;

       (e)      each Greensill US and the Company having, as of the Closing, performed and
complied in all respects with all covenants and agreements contained in this Agreement which are
required to be performed or complied by it, on or prior to the Closing; and

       (f)     the DIP Liens with respect to the Equity Interests shall have been released and
discharged.



                                         ARTICLE VII.

                                        TERMINATION

      Section 7.1     Termination. This Agreement may be terminated, and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing:

               (a)    by the mutual written agreement of Greensill US and the Katz Parties;

                (b)    by the Katz Parties, by written notice delivered by the Katz Parties to
Greensill US and the Company, if the Closing does not occur on or prior to May 15, 2021 (the
“Outside Date”), provided however, that the Outside Date may be extended upon written consent
of the Parties (which consent may be provided via email exchange between counsel);

                (c)     by the Katz Parties, by written notice delivered by the Katz Parties to
Greensill US and the Company, or Greensill US, by written notice delivered by Greensill US to
the Katz Parties, if an auction has occurred pursuant to the Bidding Procedures Order and the
Katz Parties are not the Successful Bidder (as defined in the Bidding Procedures Order);
provided that if the Katz Parties are designated the Back-Up Bidder (as defined in the Bidding
Procedures Order), the Company and the Katz Parties shall not be permitted to terminate
pursuant to this Section 7.1(c) absent written agreement of Greensill US (which may be sent via
email by counsel) or relief from the Bankruptcy Court;

              (d)     by the Katz Parties, by written notice delivered by the Katz Parties to
Greensill US and the Company, or Greensill US, by written notice delivered by Greensill US to

                                               13
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                Exhibit B:
                     Stalking Horse Purchase Agreement Pg 15 of 22



the Katz Parties, if prior to the entry of the Sale Order the Bankruptcy Court enters one or more
orders approving Greensill US’s sale of the Equity Interests to an entity other than the Katz
Parties.

        Section 7.2    Effect of Termination. If this Agreement is terminated pursuant to Section
7.1, this Agreement will immediately become void and have no further force or effect, and no
Party will have any liability to any other Party; provided, however, that (a) Section 5.10, this
Section 7.2 and ARTICLE VIII will survive such termination, and (b) no such termination will
relieve any Party from liability for any fraud by such Party prior to such termination.

                                         ARTICLE VIII.

                                      MISCELLANEOUS

       Section 8.1   Expenses. Each Party shall bear its own fees and expenses with respect to
this Agreement and the transactions contemplated by this Agreement.

      Section 8.2   Amendments. The Parties may amend, modify, or supplement this
Agreement only by a written agreement signed by each Party.

        Section 8.3    Notices. Any notice, request, instruction, or other communication to be
given under this Agreement by a Party shall be in writing and shall be deemed to have been
given to the other Party (a) when delivered, if delivered in person or by overnight delivery
service (charges prepaid), (b) when sent, if sent via email, provided, that no undeliverable
message is received by the sender, or (c) when received, if sent by registered or certified mail,
return receipt requested, in each case to the address, facsimile number, or email address of such
Party set forth below and marked to the attention of the designated individual:

               (a)    if to Greensill US, to:

                      Greensill Capital Inc.
                      22 Homedale Road
                      Bronxville, NY 10708
                      Attention: Jill M. Frizzley
                      Email: jfrizzley@wildrosepartnersllc.com

                      with a copy (which will not constitute notice) to:

                      Togut, Segal & Segal LLP
                      One Penn Plaza, Suite 3335
                      New York, NY 10119
                      Attention Kyle Ortiz
                      Email: kortiz@teamtogut.com

               (b)    if to the Company, to:

                      Finacity Corporation
                      263 Tresser Boulevard

                                                14
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                 Exhibit B:
                     Stalking Horse Purchase Agreement Pg 16 of 22



                       Stamford, Connecticut 06901
                       Attention: Jeff Gulbin
                       Email: jgulbin@finacity.com

                       with a copy (which will not constitute notice) to:

                       Jones Day
                       250 Vesey Street
                       New York, New York 10281-1047
                       Attention: Glenn Arden
                       Email: gsarden@jonesday.com

               (c)     if to any Katz Party, to the address/information listed on such Katz Party’s
                       signature page.

or to such other individual or address, facsimile number, or email address as a Party may
designate for itself by notice given in accordance with this Section 8.3.

        Section 8.4      Waivers. No failure or delay by a Party in enforcing any of such Party’s
rights under this Agreement will be deemed to be a waiver of such rights. No single or partial
exercise of a Party’s rights will be deemed to preclude any other or further exercise of such
Party’s rights under this Agreement. No waiver of any of a Party’s rights under this Agreement
will be effective until it is in writing and signed by such Party.

        Section 8.5     Assignment. This Agreement will be binding on and inure to the benefit of
the Parties and their respective successors and permitted assigns. No Party may, by operation of
law or otherwise, assign this Agreement or any of such Party’s rights or obligations under this
Agreement without the written Consent of the other Parties.

       Section 8.6     No Third Party Beneficiaries. Except as provided in Section 5.6(g), this
Agreement is solely for the benefit of the Parties and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or will confer on any
other Person any legal or equitable right, benefit, or remedy of any nature whatsoever under or
by reason of this Agreement.

        Section 8.7    Further Assurances. On and after the Closing Date, upon the request of
any Party, the other Parties shall execute and deliver such assignments and other instruments as
may be reasonably requested by the requesting Party in order to evidence and effectuate the
transactions contemplated by this Agreement.

         Section 8.8    Severability. If any provision of this Agreement is declared invalid,
illegal, or unenforceable, (a) all other provisions of this Agreement will remain in full force and
effect and (b) the Parties shall negotiate in good faith to amend or modify this Agreement to
replace such invalid, illegal, or unenforceable provision with a valid, legal, and enforceable
provision giving effect to the Parties’ intent to the maximum extent permitted by law.

        Section 8.9  Entire Agreement. This Agreement and the Loan Agreement contain the
entire agreement among the Parties and supersede all prior agreements, arrangements, and

                                                 15
 21-10561-mew        Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17                   Exhibit B:
                     Stalking Horse Purchase Agreement Pg 17 of 22



understandings, written or oral, among the Parties relating to the subject matter of this
Agreement and the Loan Agreement.

        Section 8.10 No Strict Construction. The Parties have each participated in the
negotiation and drafting of the terms of this Agreement. The Parties agree that any rule of legal
interpretation to the effect that any ambiguity is to be resolved against the drafting party will not
apply in interpreting this Agreement.

       Section 8.11 Governing Law. This Agreement, and all claims or causes of action that
are based on, arise out of, or relate to this Agreement, will be governed by and construed in
accordance with the laws of the State of New York (including Sections 5-1401 and 5-1402 of the
General Obligations Law).

         Section 8.12 Jurisdiction, Service, and Venue. Each Party agrees: (a) to submit to the
exclusive jurisdiction of the Bankruptcy Court, or if the US Proceeding with respect to Greensill
US is no longer pending before the Bankruptcy Court or the Bankruptcy Court refuses
jurisdiction, the state courts located in the county of New York in the State of New York (unless
the federal courts have exclusive jurisdiction, in which case the federal courts located in New
York County in the State of New York) (the “Specified Courts”) for any litigation arising out of
or relating to this Agreement or the transactions contemplated by this Agreement; (b) to
commence any litigation arising out of or relating to this Agreement or the transactions
contemplated by this Agreement only in the Specified Courts; (c) that service of any process,
summons, notice, or document by U.S. registered mail to the address of such Party set forth in
Section 8.3 will be effective service of process for any litigation brought against such Party in
any of the Specified Courts; (d) to waive any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement or the transactions contemplated by this Agreement
in the Specified Courts; and (e) to waive and not to plead or claim that any such Proceeding
brought in any of the Specified Courts has been brought in an inconvenient forum.

      Section 8.13 WAIVER OF TRIAL BY JURY. EACH PARTY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

       Section 8.14 Counterparts. This Agreement may be signed (as an original executed
counterpart, facsimile, .pdf, .jpeg or similar attachment) in any number of counterparts, each of
which is an original and all of which taken together shall constitute one and the same instrument.

               [Remainder of page intentionally left blank; signature page follows.]



                                                 16
 21-10561-mew     Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17         Exhibit B:
                  Stalking Horse Purchase Agreement Pg 18 of 22



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the Effective Date.

                                        SELLER:

                                        GREENSILL CAPITAL INC.

                                        By:
                                        Name: ____________________________________
                                        Title: _____________________________________




                      [Signature Page to Stock Purchase Agreement]
21-10561-mew   Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17     Exhibit B:
               Stalking Horse Purchase Agreement Pg 19 of 22



                                    COMPANY:

                                    FINACITY CORPORATION

                                    By:
                                    Name: ____________________________________
                                    Title: _____________________________________




                  [Signature Page to Stock Purchase Agreement]
21-10561-mew   Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17        Exhibit B:
               Stalking Horse Purchase Agreement Pg 20 of 22



                                    KATZ PARTIES:



                                     _________________________________________
                                    ADRIAN KATZ

                                    Address: 15 Hart Lane, Weston, CT 06883


                                     _________________________________________
                                    DANA KATZ

                                    Address: 15 Hart Lane, Weston, CT 06883


                                    KATZ FAMILY TRUST

                                    By:
                                    Name: ____________________________________
                                    Title: _____________________________________

                                    Address: 15 Hart Lane, Weston, CT 06883




                  [Signature Page to Stock Purchase Agreement]
21-10561-mew    Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17            Exhibit B:
                Stalking Horse Purchase Agreement Pg 21 of 22



                                     Exhibit A

                                Pro Rata Percentages


           Name of Katz Party                          Pro Rata Percentage




 Adrian Katz                                              61.236129%
 Dana Katz                                                29.423806%
 Katz Family Trust                                         9.340065%
 21-10561-mew      Doc 19-4 Filed 03/29/21 Entered 03/29/21 22:16:17              Exhibit B:
                   Stalking Horse Purchase Agreement Pg 22 of 22



                                        Schedule 3.3

                               Required Consents; No Conflicts

       1.     Consent of the landlord pursuant to that certain Office Lease Agreement between
CT Stamford Atlantic Forum, L.L.C. and Finacity, Inc., dated May 24, 2006, as amended by the
First Amendment to Lease between Two Stamford Plaza Owner LLC (as successor-ininterest to
CT-Stamford Atlantic Forum, L.L.C.) and Finacity Corp., dated April 9, 2008; Second
Amendment between One Stamford Plaza Owner LLC (formerly known as CTStamford Atlantic
Forum, L.L.C.) and Finacity, Inc., dated September 27, 2013; and Third Amendment to Lease
and Lease of Relocation Space between One Stamford Plaza Owner LLC and the Company,
dated February 28, 2019, pertaining to the premises located at 281 Tresser Boulevard, Building
2, Stamford, CT 06901 and 281 Tresser Boulevard, Building 1, Stamford, CT 06901 (“Office
Lease”).

        2.     Master Subscription Agreement between the Company and S&P Global Market
Intelligence LLC, dated January 1, 2018.
